Citation Nr: 1525825	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  09-17 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for right foot plantar fasciitis.

2.  Entitlement to an initial rating higher than 10 percent for left foot plantar fasciitis.

3.  Entitlement to a compensable rating higher for laceration, third right toenail trauma.

4.  Whether new and material evidence has been received to reopen claim of entitlement to service connection for a low back disorder.

5.  Entitlement to service connection for a low back disorder.

6.  Entitlement to service connection for a sleep disturbance condition separate from service connected posttraumatic stress disorder (PTSD).

7.  Entitlement to service connection for chronic cervical pain.

8.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disorders (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from April 1992 to April 1996.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Fargo, North Dakota, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for right and left plantar fasciitis and allergic rhinitis with sinusitis; denied a compensable rating for laceration, third right toe trauma; denied service connection for bilateral pes planus, sleep condition or disturbance, and gastroenteritis; and confirmed and continued the prior denials of service connection for bilateral shin splints, low back pain, chronic cervical pain, and headaches.  Jurisdiction was subsequently returned to the Houston, Texas, RO.

In a November 2007 notice of disagreement, the Veteran appealed the initial ratings for plantar fasciitis, the rating for right toe trauma, and the denials of service connection for sleep disorder, lower back pain, cervical back pain, and headaches.  

The Veteran was awarded service connection for headaches in a May 2011 rating decision, which is a full grant of the benefit sought with regard to that issue and this issue is no longer before the Board.

The Veteran was originally scheduled to present testimony before the Board at a July 2014 hearing.  In June 2014, prior to that hearing, she withdrew her request in writing.

In September 2014, the Board reopened the claim of service connection for chronic cervical spine pain and remanded this and the remaining issues for further development.

Under Rice v. Shinseki, 22 Vet. App. 447 (2009), TDIU is considered an element of rating claims when raised by the record.  At the time of her November 2014 examination, the Veteran reported being unemployed.  In her lay statements, she has reported increased difficulty with work due to her service connected disabilities.  Thus, the issue of TDIU is raised in conjunction with her claims for higher rating.  Id.

The issue of entitlement to service connection for a right and left small toe disability has been raised by the record.  See May 2009 VA Form 9.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ) and, therefore, the Board does not have jurisdiction over the matter, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issues of entitlement to service connection for a cervical spine condition and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran's right and left foot plantar fasciitis is characterized by pain, tenderness, stiffness, and subjective complaints of difficulty walking or standing.  She uses orthotics.

2.  The Veteran's laceration, third right toenail trauma, is characterized by cold sensitivity, slight flexion contracture, and pain.

3.  The evidence received since the last prior denial was new and raised a reasonable possibility of substantiating the low back claim.

4.  The evidence does not show that the Veteran has a current low back condition that is attributable to her period of military service.

5.  The Veteran's sleep disturbance symptoms have been contemplated in her rating for posttraumatic stress disorder (PTSD) and a separate award of service connection for a sleep disturbance condition is not warranted.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent for right foot plantar fasciitis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.14, 4.71a, DC 5276-5284 (2014).

2.  The criteria for a rating higher than 10 percent for left foot plantar fasciitis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.14, 4.71a, DC 5276-5284 (2014).

3.  The criteria for a compensable rating for laceration, third right toenail trauma, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.14, 4.71a, DC 5284, 4.118, DC 7800-7802, 7803-7805 (2014).

4.  New and material evidence was received with respect to a claim of service connection for low back disorder and the claim was reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

5.  The Veteran does not have a low back condition that is the result of disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

6.  The Veteran does not have a sleep disturbance condition, separate from those symptoms already contemplated in her rating for PTSD, which is the result of disease or injury incurred in or aggravated by active military service or proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.3.04, 3.310, 4.14 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The Board finds that the required notice was met through correspondence sent to the Veteran during the course of the claim.

Next, VA has a duty to assist the Veteran in the development of the claim, which includes assisting in the procurement of service treatment records and pertinent treatment records and, when necessary, providing an examination.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

In compliance with the Board's September 2014 remand, VA sent the Veteran an additional notice letter in October 2014 that informed her of the requirements for secondary service connection and asked her to complete and return authorization and consent forms for any additional private healthcare providers.  No additional healthcare providers were identified.  VA then provided the Veteran with a medical examination in November 2014 for all of her claimed disabilities.  This examination contained all information needed to rate the disabilities.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, performed a thorough clinical evaluation, and then offered opinions as to the nature of the claimed disabilities, accompanied by a rationale.  Therefore, this examination is adequate for VA purposes.  Thus VA has complied with the September 2014 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Plantar Fasciitis

The Veteran was originally granted service connection for bilateral plantar fasciitis in the July 2007 rating decision at issue.  At that time, the Veteran was assigned separate 10 percent ratings for each foot effective June 8, 2005.

These ratings were assigned under hyphenated diagnostic code 5099-5020.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155.

Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet App 119, 125-26 (1999).

Diagnostic Code (DC) 5020 provides rating criteria for synovitis.  This is to be rated based on the limitation of motion of the affected body part, in this case the feet, analogous to degenerative arthritis.  The diagnostic code for arthritis provides that when there is some objectively confirmed limitation of motion of the specific joint involved that is noncompensable (zero percent) under the appropriate diagnostic codes, a rating of 10 percent is warranted.  See 38 C.F.R. § 4.71a, DC 5003.  The rating schedule provides normal range of motion measurements for many joints, including the ankle, but not for the foot.  Cf. 38 C.F.R. § 4.71a, Plates I, II, V.  Similarly, the rating criteria do not provide a diagnostic code based strictly on limitation of motion of the feet.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The United States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

Higher ratings are available under DC 5284 for other foot injuries.  Moderate residuals of foot injuries are rated 10 percent disabling; moderately severe residuals of foot injuries are rated 20 percent disabling; and severe residuals of foot injuries are rated 30 percent disabling.  38 C.F.R. § 4.71.  A Note to Diagnostic Code 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling.  Id.

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2014).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Service connection was denied for bilateral pes planus.  See July 2007 rating decision.  When it is not possible to distinguish disability caused by service-connected conditions from that caused by a non-service-connected disorder, the entire disability is treated as if caused by service connected conditions.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  Thus, where the medical evidence does not separate the Veteran's symptoms of pes planus from her plantar fasciitis symptoms, those symptoms will be considered as part of the service connected disability picture for rating purposes.

During the course of the appeal, the Veteran has complained of foot pain that affected her ability to walk, stand, and work.

A private treatment record date April 2005 noted right foot arch pain following increased walking.  There was no clubbing, cyanosis, or edema.  Peripheral pulses were palpable.  The Veteran had right foot tender plantar fascia and very flat feet.

A private treatment record dated May 2005 noted bilateral foot and arch pain.  The Veteran had fallen arches.  She had worn orthotics in the past and needed them now.

The Veteran underwent a VA foot examination in November 2005.  At that time, she complained of pain at rest and pain and stiffness when standing or walking.  Her functional impairment was difficulty walking and the condition did not result in any time lost from work.  Right foot non-weight bearing x-ray findings were within normal limits.  Physical examination found equal leg length, no sign of abnormal weight bearing, normal posture, and normal gait.  She did not require an assistive device for ambulation.  She had full range of motion of both ankles without any addition limitation due to pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The examiner could not comment on additional functional loss after repetitive use or during flare-ups without resorting to mere speculation.  Examination of the feet revealed no tenderness, weakness, edema, atrophy or disturbed circulation.  Pes planus was not present.  The Veteran did not have any limitation with standing and walking.  She did not require any type of support with her shoes.

In August 2006, the Veteran underwent a foot examination.  She reported constant pain on the bottom of her feet for 14 years.  She described this pain as burning, aching, sharp, sticking, and stabbing in nature at a level of 10/10.  The pain could be elicited by physical activity and standing.  At the time of pain she could function with the use of orthopedic arch supports.  It was relieved by rest and medication.  At rest she had pain and stiffness.  While standing or walking she had pain. The associated functional impairment was inability to stand for long periods of time, exercise, walk, or run.  Examination of the feet did not reveal any signs of abnormal weight bearing.  Her posture and gait were within normal limits.  She did not require an assistive device for ambulation.  Physical examination of the feet revealed painful motion and tenderness bilaterally.  There was pes planus present.  There was a slight degree of valgus present, which could be corrected by manipulation, in both feet.  There was no forefoot/midfoot malalignment in either foot.  Palpation of the plantar surface of both feet revealed slight tenderness.  Both of the Achilles tendons revealed good alignment.  Pes cavus was not present.  No hammer toes were found on examination.  Morton's Metatarsalgia was not present.  There was no hallux valgus or hallux rigidus present.  The Veteran did not have any limitation with standing and walking.  She required foot supports.  The symptoms and pain were not relieved by the previously noted corrective shoe wear.  Neurological testing found motor function and sensory function of the lower extremities within normal limits. Reflexes were normal.  X-rays were within normal limits.  The Veteran was diagnosed with bilateral pes planus with plantar fasciitis.

The Veteran underwent another VA foot examination in November 2006.  At that time, she was employed full time as a lab tech at about 50 percent standing and ambulatory activity compared to 50 percent sedentary.  She had a history of pain affecting the central band of the plantar fascia, improved with plastic orthotics.  She was also treated with injections, nonsteroidal-anti-inflammatory medications and physical therapy.  She experienced the most relief with the use of athletic shoes, which she was wearing at the time of this examination.  Physical examination revealed moderate bilateral symmetric pes planus without preservation of the longitudinal arches.  She did not have pain upon manipulation of either foot.  She was tender to palpation in the course of the central band of the plantar fascia in the soles of both feet.  Her gait and weightbearing were normal with no evidence of abnormal shoe wear or calluses.  Her walking ability, standing ability, and distance tolerance were normal.  She neither had nor required an assistive device.  She had full range of motion of both feet without painful motion, edema, weakness, or instability.  There was no relevant pain, weakness, fatigability, problematic motion, edema, instability or tenderness.  The Veteran's plantar fasciitis was found to provide mild limitation for ambulatory tolerance and her customary occupational capacity.

In her November 2007 notice of disagreement, the Veteran reported that her bilateral plantar fascitis was so severe that she had to quit her job as a medical technologist because she was unable to perform the standing requirements needed to fulfill her duties.  Her physician informed her that she should seek new employment as being a medical technologist was not conducive to her current feet and back disabilities.  Following that recommendation, she obtained a more suitable occupation.

In her May 2009 VA Form 9, the Veteran argued that she had significant wear on the outer portion of her shoes due to changes in the way she walked to avoid pain.  Additionally, she noted that the orthotics issued by VA caused damage to her shoes.  (There appears to be some confusion of the terms orthotics and prosthetics, which the Veteran uses interchangeably here, but the medical record shows only orthotics.)  She stated that she was unable to walk or run without her orthotics.

In April 2010, the Veteran underwent another VA foot exam.  At that time she reported some increased post static dyskinetic pain in the course of the plantar fascia.  She had transitioned her employment to 90 percent sedentary and l0 percent standing/ambulatory.  She reported some improvement with orthotics.  She had mild bilateral symmetric pes planus foot type with longitudinal arches preserved.  There was no pain upon manipulation of either foot.  There was no painful motion, edema, weakness or instability.  Tenderness included the course of the medial and central band of the plantar fascia and the soles of both feet. There were no identifiable functional limitations for standing or walking.  Her gait and weightbearing were normal without abnormal shoe wear pattern or callosities.  Her walking ability, standing ability and distance tolerance were unimpaired.  She neither had nor required assistive devices.  There were no prosthetics or shoe modifications.  She had thin graft-like orthotics in her shoes.  There were no vascular changes regarding either lower extremity.

In November 2014 the Veteran underwent another VA foot examination.  This examiner diagnosed her with pes planus, plantar fasciitis, and fracture right third toe.  She had foot pain with ambulation, which was treated with orthotics, night splints, and stretching.  No flare-ups were reported.  She reported pain on use of feet, bilaterally.  There was no pain on manipulation of feet or indication of swelling on use.  There were no characteristic callouses.  There was decreased longitudinal arch height of both feet.  There was no extreme tenderness of plantar surfaces, objective evidence of marked deformity, or marked pronation.  The weight-bearing line did not fall over or medial to the great toe of either foot.  There was no "inward" bowing of the Achilles tendon or marked inward displacement and severe spasm of the Achilles tendon.  There was pes planus deformity.  There was no pain with forced dorsiflexion of the toes which stretched the plantar fascia.  However there was subjective tenderness in the distal third of the plantar fascia bilaterally.  This did not qualify as a clinical diagnosis of "extreme tenderness."   There was no objective evidence of pain in either foot on physical examination.  There was subjective mild tenderness and pain.  There was no pain, weakness, fatigability, or incoordination that significantly limited functional ability during flare-ups or when the foot was used repeatedly over a period of time.  There was no is there functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  These disabilities impacted the Veteran's ability for prolonged walking/standing.

Based on the above, the Veteran's bilateral plantar fasciitis was characterized by pain, tenderness, stiffness, and subjective complaints of difficulty walking or standing.  She used orthotics.  This is sufficient to warrant the current separate 10 percent ratings for each foot.  See 38 C.F.R. § 43.71a, DC 5020.  The Board will take each of the rating criteria for feet in turn to determine whether her plantar fasciitis warrants a higher rating under another diagnostic code.  

Additionally, it is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

As noted above, the Veteran was specifically denied service connection for pes planus.  As such, the symptoms specifically attributed to pes planus will not be considered.  Nevertheless, the Board has considered whether a rating is warranted under DC 5276 for pes planus.  Ignoring the noted severity of the Veteran's pes planus in the record, as that is a symptom that can be directly attributed to a non-service connected disability, the record shows not objective evidence of pain on manipulation, no inward bowing of the tendo Achilles, not alteration of the weight bearing line over or medial to the great toe, no indication of swelling on use, no characteristic callouses, no extreme tenderness of plantar surfaces, and no marked inward displacement or severe spasm of the tendo Achilles on manipulation, which are the symptoms contemplated by this diagnostic code.  See 38 C.F.R. § 4.71a, DC 5276.  A disability with symptoms relieved by orthotics results in a noncompensable rating.  See id.  The Veteran has provided subjective evidence of pain on use, but this symptom of pain is already contemplated in the current 10 percent ratings for each foot.  To also award a separate rating under DC 5276 for this same symptom would be impermissible pyramiding.  See 38 C.F.R. § 4.14.  Thus, evaluation under DC 5276 is not warranted.

Likewise, the medical evidence of record has specifically denied atrophy, circulatory problems, and weakness, which are the symptoms contemplated by DC 5277 for weak foot.  See 38 C.F.R. § 4.71a.  There is no evidence of pes cavus (DC 5278), Morton's disease (DC 5279), hallux valgus (DC 5280), hallux rigidus (DC 5281), hammer toes (DC 5282), or malunion or nonunion of the tarsal or metatarsal bones (5283).  Thus, evaluation under these rating codes is not warranted.

The remaining relevant diagnostic code is DC 5284.  Under this diagnostic code, other foot injuries that are at least moderate are afforded compensable ratings.  Again, the Veteran's bilateral plantar fasciitis symptoms are pain, tenderness, stiffness, and subjective complaints of difficulty walking or standing.  The most predominant of these symptoms is her subjective complaints of pain.  As this is the same symptom that her current ratings are based on, a rating under this diagnostic code would replace the current 10 percent rating.  See 38 C.F.R. § 4.14.  In order to warrant higher ratings than the current 10 percents, the symptoms of one or both feet would need to be moderately severe.  38 C.F.R. § 4.71a, DC 5284.  This is not the case here.  There is no basis for a finding of moderately severe symptoms.  The Veteran's symptoms are largely subjective.  She has repeatedly reported 10/10 pain.  At the time of the August 2006 examination, she also reported that she was able to function, despite this extreme pain, with the use of orthotics.  Similarly, the November 2014 examiner noted that the Veteran's reported level of pain was exaggerated and not substantiated by physical examination or her treatment regime.  While these disabilities limit her ability to walk or stand for prolonged periods, her gait and weight bearing are consistently found to be normal.  She does not require an assistive device.  Based on the above, the Board finds that the Veteran's right and left plantar fasciitis results in no more than moderate disability.  This would also warrant individual 10 percent ratings for each foot under DC 5284.  As such, ratings higher than 10 percent for right and left plantar fasciitis are not warranted.

Right Toenail

The Veteran was originally granted service connection for laceration, third right toenail trauma in a June 1996 rating decision.  At that time, she was awarded a noncompensable (0 percent) rating, effective April 29, 1996.

The Veteran's laceration, third right toenail trauma is currently rated under hyphenated diagnostic code 5299-5284.  DC 5284 provides rating criteria for other foot injuries.  Moderate residuals of foot injuries are rated 10 percent disabling; moderately severe residuals of foot injuries are rated 20 percent disabling; and severe residuals of foot injuries are rated 30 percent disabling.  38 C.F.R. § 4.71.  A Note to Diagnostic Code 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling.  Id.

The Veteran underwent a VA examination in conjunction with this claim in November 2005.  At that time, there was no evidence of laceration at the time of the examination, so the examiner changed the diagnosis to status post laceration third right toenail trauma.  There was no scar.

In her November 2007 notice of disagreement, the Veteran stated that she was unable to perform her previous job as a medical technologist due to this disability.

In a buddy statement dated November 2008, the Veteran's partner noted witnessing the Veteran's right toe "stay curled up, especially on rainy days."  The Veteran used a topical cream to help with the pain.

In April 2010, the Veteran underwent another VA foot exam.  At that time she reported an increased frequency of weather change mediated symptoms in the right third toe and some spasms or locking up of that right third digit during activities of daily living and employment.  There was no painful motion, edema, weakness or instability with the exception of equivocal mild painful motion at the level of the right third toe proximal interphalangeal joint.  There were no identifiable functional limitations for standing or walking.  There was a fluid available range of motion in the right third toe proximal interphalangeal joint with mild position of flexion contracture at that joint, e.g. 5 degrees fixed flexion and normal excursion through plantar flexion range of motion at the proximal interphalangeal joint.  This was not additionally limited by pain, fatigue, weakness or lack of endurance following repetitive use.  There was an uncomplicated dorsal medial scar right third toe longitudinally oriented 1 cm in length without hypertrophy, adhesion, tenderness or inflammatory change.  This examiner found mild osteoarthritis, right third toe proximal interphalangeal joint secondary to trauma based on history and findings of fixed positional contracture of this digit. 

In November 2014 the Veteran underwent another VA foot examination.  This examiner diagnosed her with fracture right third toe.  She had cold sensitivity in her toe and foot pain with ambulation.  She did not report any flare-ups.  Clinical examination of the toe was normal without loss of motion in the MTP or PIP joints of the right third toe.  There was no tenderness.  Thus, this injury was found to be either resolved or quiescent.  There were no scars.  Any previous scar related to the right third toe injury was invisible.  There was no is there functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  This disability impacted the Veteran's ability for prolonged walking/standing.

Based on the above, the Veteran's laceration, right third toenail trauma, is characterized by cold sensitivity, slight flexion contracture, and pain.  Again, in order to warrant a compensable rating under DC 5284, the Veteran's disability must be at least moderate.  38 C.F.R. § 4.71a.  The Board does not find that these right third toe symptoms rise to the level of a moderate foot injury as required for a compensable rating.  Within the context of toes, the Board notes that amputation of one toe, other than the great toe, without metatarsal involvement is noncompensable.  38 C.F.R. § 4.71a, DC 5172.  A 20 percent rating is warranted for amputation of one toe, other than the great toe, with removal of the metatarsal head warrants a 20 percent rating.  Id.  The record does not show symptoms equivalent to amputation of the toe.  Instead, the Veteran's cold sensitivity, slight flexion contracture, and pain of the third toe are more akin to a mild foot injury, which is not entitled to a compensable rating.  38 C.F.R. § 4.31.  As such, a compensable rating is not warranted for the Veteran's laceration, third right toenail trauma.

The Board has also considered whether the Veteran has an associated scar for which a compensable rating can be awarded.  In this case, however, to the extent that any such scar is mentioned in the record, is not painful or unstable.  See 38 C.F.R. § 4.118, DC 7804.  Its total area was less than 39 square cm (6 square inches).  See 38 C.F.R. § 4.118, DCs 7801-7802.  This scar is not located on the Veteran's head face or neck.  See 38 C.F.R. § 4.118, DC 7800.  Additionally, it does not limit function.  Thus, the Veteran's right toe scar does not meet any of the requirements for a separate compensable rating under 38 C.F.R. § 4.118, DCs 7800-7802, 7804.

Extraschedular Considerations

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).

Consideration for an extra-schedular evaluation is warranted when a service-connected disability presents an exceptional or unusual disability picture, meaning that the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  If either of those elements is satisfied, then the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disability, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorders, particularly as DC 5284 allows for a rating based on the overall severity of the disability and not a specific combination of symptoms.  As the rating schedule is adequate to evaluate the disabilities, referral for extraschedular consideration is not in order.

Additionally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

New and Material Evidence - Low Back

The Veteran's claim for low back pain was previously denied in a June 1996 rating decision for being not well grounded.  Specifically, this rating decision found that the evidence did not show an actually disabling condition.  The Veteran did not appeal this rating decision or submit additional evidence within one year of its issuance.  Thus, it became final.

The Veteran filed her current claim to reopen in June 2005.  The record reflects that the RO has reopened the claim and denied the claim on the merits.

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  All evidence submitted by or on behalf of a claimant since the most recent final denial must be reviewed to determine whether the claim should be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and the phrase "raises a reasonable possibility of substantiating the claim" is "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Veteran's private treatment records show treatment for back pain in February 2004.  Insofar as this suggests a current condition that could give rise to VA's duty to provide and examination, this claim is reopened.

Service Connection - Low Back

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  To prevail on a claim of direct service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran's service treatment records show complaints of back pain following an in-service motor vehicle accident in December 1993.  A March 1994 x-ray showed very slight sclerosis of the facet at L5-S1.  Additionally, the Veteran has submitted several buddy statements noting her in-service working conditions and the effects they would have on her back.

In this case, however, the record does not show an objective diagnosis of a low back disability.  The Veteran has reported chronic low back pain due to disc bulges.  See November 2007 Notice of Disagreement.  Despite the Veteran's subjective complaints of chronic back pain, the record does not contain current evidence of disc bulges in the low back.  The August 2006 VA examiner was unable to diagnose a low back condition because the clinical data did not warrant a diagnosis.  The December 2006 VA examiner found no thoracic or lumbar spine condition.  There was no abnormal significant musculoskeletal pathology of the thoracic spine.  The November 2010 VA examiner was unable to diagnose a low back condition, noting normal clinical and x-ray examinations of the thoracic and lumbar spine.  Similarly, the November 2014 low back examination resulted in no diagnosis.  In the absence of evidence that the Veteran has a current low back disability, there can be no award of service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Consequently, service connection for a low back disability is not warranted.

The Veteran has not been prejudiced by the Board's action in addressing the claim on the merits.  As noted previously, the RO itself reopened the claim and denied it on the merits.  Consequently, there is no procedural deficiency in the Board's action in deciding the claim at this time.




Sleep Disturbance

During the pendency of this appeal, the Veteran was awarded service connection for posttraumatic stress disorder (PTSD) with major depressive disorder.  See May 2014 rating decision.  In her lay statements, she has associated her claimed sleep disturbance condition with an acquired psychiatric disability due to military sexual trauma.  Additionally, chronic sleep impairment is one of the symptoms upon which her current rating for PTSD is based.  To award an additional rating for the same symptom would violate the rule against pyramiding.  See 38 C.F.R. § 4.14.  The issue of whether the Veteran had a separate and distinct disability characterized by sleep disturbance was remanded for a medical opinion.  In a November 2014 opinion, the VA examiner confirmed that sleep disorder was within context of her PTSD and did not warrant a separate diagnosis at this time.  Thus a separate award of service connection for a disability characterized by sleep disturbance is not warranted.


ORDER

An initial rating higher than 10 percent for right foot plantar fasciitis is denied.

An initial rating higher than 10 percent for left foot plantar fasciitis is denied.

A compensable rating higher for laceration, third right toenail trauma is denied.
 
New and material evidence having been received; the claim of service connection for a low back disorder is reopened.

Service connection for a low back disorder is denied.

Service connection for a sleep disturbance condition separate from PTSD is not warranted.


REMAND

Cervical Spine

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board were not complied with, the Board itself errs in failing to ensure compliance.  In such situations, the Board must again remand the case for compliance with the remand orders.

The September 2014 remand instructions asked for an opinion regarding the Veteran's current cervical spine complaints.  The prior November 2010 opinion had relied on a lack of medical treatment records immediately following the Veteran's separation from service.  In her May 2009 VA Form 9, the Veteran stated that she was treated during that time, but the records were no longer available.  The remand instructions noted that the Veteran is competent to attest to observable symptomatology and asked that any medical basis to support or doubt the history provided by the Veteran should provide a fully reasoned explanation.  Additionally, the examiner was asked to comment as to whether the Veteran's current cervical spine disability was caused by the December 1993 in-service motor vehicle accident or the August 2001 post-service motor vehicle accident.  The opinion provided does none of these things.

Instead, the November 2014 examiner, who was the November 2010 examiner, found that there was no information that would change his previous opinion.  That previous November 2010 opinion was that cervical spondylosis is less likely as not caused by the Veteran's active duty military service based on lack of complaint for 7 years.  In this way, there was no discussion of the credibility of the Veteran's lay statements regarding continued care and symptoms.  Furthermore, there was no specific commentary on either of the motor vehicle accidents and their relation to the Veteran's current complaints.  As such, this case is again remanded for a medical nexus opinion that takes all of these factors into consideration.


TDIU

Throughout the appeals period, the Veteran has stated that all of her claimed conditions have negatively impacted her ability to work.  As a positive decision on the service connection claim for a cervical spine condition could have an impact on her TDIU claim, the issue of TDIU is intertwined with the cervical spine claim and must also be remanded to the RO.  See Henderson v. West, 12 Vet. App. 11, 20 (1998), Harris v. Derwinski, 1 Vet. App. 180 (1991); Parker v. Brown, 7 Vet. App. 116, 118 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to the November 2014 VA examiner or another examiner with appropriate expertise in order to obtain a medical nexus opinion for the nature and etiology of the Veteran's current cervical spine disability.  The electronic claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the addendum opinion.

This opinion should address whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's cervical spine disorder had its onset during service or is otherwise attributable to her service, to include her documented in-service motor vehicle accident and her duties as a medical technologist during service; specifically, her extensive use of a microscope, standing on a cement floor without rubber matting, and repetitious lifting of 20 pound boxes.

In so doing, the examiner is asked to specifically address both the Veteran's documented December 1993 in-service motor vehicle accident and her August 2001 post-service motor vehicle accident.

The examiner must provide a rationale for each opinion reached.  If the examiner is unable to provide an opinion without resort to speculation, he or she must provide reasons as to why this is so; and state whether the inability is due to the limits of scientific or medical knowledge or whether there is additional evidence that would permit the needed opinion to be provided.

2.  Thereafter, readjudicate the claims in light of the additional evidence obtained.  If any of the benefits sought on appeal remain denied, the Veteran and her representative should be provided a supplemental statement of the case.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


